Citation Nr: 1038319	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  05-39 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a left eye disorder, 
including for central serous retinopathy, central serous 
choroidopathy, central serous maculopathy, or disciform macular 
degeneration. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 until 
December 1969 and February 1991 until July 1991.  He also had 
service in the Army reserve, including from October 1974 until 
January 2003, which presumably includes periods of active duty 
for training (ACDUTRA), and inactive duty for training 
(INACDUTRA).

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  An August 2008 Board decision remanded 
the claim for further development.


FINDING OF FACT

The evidence of record shows that the Veteran's left eye disorder 
is related to his military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
left eye disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  


Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for certain chronic diseases, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be 
found for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Active military, naval, or air service includes active duty, any 
period of active duty training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  The term "veteran" means a person who served in the 
active military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).


Merits of the Claim

The Veteran essentially contends that he developed an eye 
disorder in May 1993, while on ACDUTRA service with the Army 
reserve, as indicated in his March 2007 RO hearing and a May 2009 
statement from his representative.

The Veteran's active service treatment records are generally 
silent as to complaints of, or treatment for, a left eye 
disorder. The Veteran's complete reserve records, both medical 
and personnel, do not appear to have been associated with the 
claims file.  However, the Veteran's personnel file indicates he 
had been a very active reservist throughout the years.  

A February 1992 medical record is associated with the claims file 
and indicates that the Veteran was diagnosed with central serous 
maculopathy prior to the claimed May 1993 initial diagnosis.  The 
February 1992 record, which appears to be a military medical 
record; however, the record does not indicate what type of 
service, if any, that the Veteran was on at the time this record 
was created.  

A May 18, 1993 DD Form 689 indicates that the Veteran was 
referred for medical treatment while on duty with the Army 
reserve.  A May 18, 1993 Army Hospital record also indicates that 
the Veteran was treated for an eye disorder at that time, and 
that the examiner's impression was central serous choroidopathy 
vs. macular cyst.  

The Veteran received a VA examination in April 2010.  The 
examination report noted that the Veteran claimed that upon 
awakening on May 18, 1993, the Veteran realized that he had lost 
the vision in his left eye and his vision was extremely distorted 
and that his vision currently is as bad as it was then. The 
examiner diagnosed the Veteran with disciform macular 
degeneration of the left eye.  The examiner opined that the 
Veteran's left visual loss was caused by or a result of his 
military service.  The examiner found him to have experienced a 
sudden exudative maculopathy while briefly stationed in Fort 
Devins as part of a reserve corps in May 1993; this edematous 
condition became a permanent dry disciform macular scar with 
probable choroidal neovacularization that consequently led him to 
have no usable vision in the left eye.

The record does not indicate that the Veteran has a left eye 
disorder due to his active duty service.  The service treatment 
records are silent as to complaints of, or treatment for, a left 
eye disorder and no medical evidence is of record finding that 
his currently left eye disorder is related to a period of active 
duty service.

The record is otherwise unclear as to whether the Veteran was 
serving during a period of ACDUTRA or INACDUTRA at the time of 
the May 18, 1993 incident.  Attempts were made by the RO to 
determine the type of service the Veteran had at that time, but 
that information has not been verified by the service department 
and the Board finds that further attempts would be futile.  The 
Veteran has essentially claimed that he was on ACDUTRA on May 18, 
1993.  While this has not been verified by service department 
records, it stands to reason that the Veteran was on some sort of 
military duty at that time based on his testimony and the 
evidence of being treated at a military base in 1993.  The Board 
affords the Veteran the benefit of the doubt as to the character 
of his service.  As the April 2010 VA examiner has found that the 
Veteran's left eye disorder is due to his May 18, 1993 service 
and as that day has been deemed to have occurred during a period 
of ACDUTRA, the Veteran's claim for service connection for a left 
eye disorder is granted.


ORDER

Service connection for a left eye disorder, including disciform 
macular degeneration, is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


